189 S.E.2d 765 (1972)
STATE of North Carolina
v.
Bobbie Gene THOMAS.
No. 725SC448.
Court of Appeals of North Carolina.
July 12, 1972.
Certiorari Denied August 31, 1972.
*766 Atty. Gen. Robert Morgan, by Asst. Atty. Gen. Lester V. Chalmers, Jr., for the State.
Charles E. Rice III, Wilmington, for defendant appellant.
Certiorari Denied by Supreme Court August 31, 1972.
PARKER, Judge.
Appellant's counsel concedes that the trial court's findings on voir dire were supported by competent evidence, and on this appeal he does not attack the admissibility of the confession. His sole contention is that there was insufficient evidence aliunde the confession to warrant submitting the case to the jury. In this contention we find no merit.
The proof of every crime consists of (1) proof that the crime charged has been committed by someone and (2) proof that the defendant is the perpetrator of the crime. The first element is the corpus delicti; the second is defendant's guilty participation therein. State v. Macon, 6 N.C. App. 245, 170 S.E.2d 144. A naked extrajudicial confession of guilt by one accused of crime, uncorroborated by any other evidence, is not sufficient to sustain a conviction. There must be evidence apart from the confession tending to establish the fact that a crime of the character charged has been committed, i. e. tending to establish the corpus delicti. State v. Whittemore, 255 N.C. 583, 122 S.E.2d 396; State v. Bass, 253 N.C. 318, 116 S.E.2d 772; Comment Note, 45 A.L.R. 2d 1316. "This does not mean, however, that the evidence tending to establish the corpus delicti must also identify the defendant as the one who committed the crime." State v. Cope, 240 N.C. 244, 81 S.E.2d 773.
*767 In the present case there was ample evidence apart from defendant's confession tending to establish that the offenses charged in the indictment had been committed by someone. Defendant's confession was sufficient to sustain the jury's finding that he was the perpetrator of the crimes charged. In the trial and judgments appealed from we find
No error.
VAUGHN and GRAHAM, JJ., concur.